       Case 4:19-cr-00774-DC Document 96 Filed 01/19/21 Page 1 of 1




                UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF TEXAS
                       PECOS DIVISION
UNITED STATES OF AMERICA            §
                                    §     CRIMINAL NO:
vs.                                 §     PE:19-CR-00774(1)-DC
                                    §
(1) THOMAS ALAN ARTHUR              §


                       LIST OF WITNESSES

FOR GOVERNMENT                          FOR DEFENDANT
1.  Sandra Arthur                       1.  Dr. David Ley
2.                                      2.
3.                                      3.
4.                                      4.
5.                                      5.
6.                                      6.
7.                                      7.
8.                                      8.
9.                                      9.
10.                                     10.
11.                                     11.
12.                                     12.
13.                                     13.
14.                                     14.
15.                                     15.
